By the Court.
Ingraham, First J.
The complaint in this case was for damages to the plaintiff’s property, amounting to $130.
The defendant’s answer was a set off, but what the set off was, or what the amount of it was, does not appeal*.
*59Heither party offered any testimony, and the justice non-suited the plaintiff.
Under the former system of pleading, a special plea always admitted the matters contained in the declaration, and the rule is still applicable to pleadings under the Code.
The plaintiff claimed to recover damages for his property, which claim was not denied by the defendant, but the latter relied in his answer on a set off. The effect of these pleadings was to admit the facts alleged by the plaintiff, and leave to the defendant the proof of his set off. For want of such proof, the justice should have rendered judgment against the defendant.
The judgment rendered in this case by the justice cannot be sustained.
Judgment reversed.